Title: Abigail Adams to John Adams, 7 May 1783
From: Adams, Abigail
To: Adams, John



My dearest Friend

May 7th. 1783


Yesterday Mr. Johonet waited upon me with your favour of Febry 4th. I am sorry you have sufferd so much anxiety with regard to a domestick occurrence, it has been wholy oweing to want of conveyance that you have not much sooner been informd that what you wish, has taken place, that is that it is done with—and that this determination took place soon after my last Letter to you which was in December. In Jan’ry she went to Boston and spent the rest of the winter there. It is not that any of those Qualities you justly dread have appeard in this Gentleman Since his residence in this Town. His conduct has been Regular, and his Manners pure—nor has he discoverd any Love of Gaiety inconsistant even with your Ideas. I say this as it appears to me, to be the Truth, and in justification of my having had a partiality in his favour. The world look back to the days in which I knew him not: and remember him as a Beau and a Gay volatile young fellow, and tho I have never heard any vices asscribed to him, yet I think with Some of my Friends a longer period necessary to Establish a contrary Character. It has therefore been my advise and wish to put an end to the connection. I cannot affirm that it is wholy eradicated from their minds, but time will do it; your daughter has a firmness of mind and a prudence beyond her years. She will not act contrary to the advise of her Friends, and in a particular manner her parents. It is has not been a matter of indifference to either of them. Yet it is now so far laid asside as gives me reason to think it will never again be renewed; he visits here but seldom. When I received yours of Febry 4th and found your anxiety; it gave me pleasure to think I could tell you; that it was wholy done with.

The spirit which rises here against the return of the Refugees is voilent, you can hardly form an Idea of it. I think you are wanted much in your own Country; it must be to continue your Labours, but your Reward must be in a better State, you will Scarcly find Gratitude in this—loaves and fishes are not for you or yours. As much as has been said with regard to wishing you were here for a certain office, I do not believe it would have been carried against the Golden Calf. Many efforts were made this year to shake his Interest. In this Town it was done; and Genll. Lincoln had the vote, in Weymouth Mr. Bowdoin, in Bridgewater Lincoln. But in the Town of Boston Hancoc k carried it by a much fuller vote than ever. Some gave this reason why they were full for him this year, (Newburry port, Andover and some other places), that they chose he should be continued rather than a New one chosen, because they saw a probability of making a better choice an other year and that it would be an affront to leave a Man out who had only served one year when prehaps they had nothing particular against him. Some person of more activity and firmness is wanted, or our Goverment will become truly contemptable.
Since I took my pen a Letter from Dr. Lee has reached me, he writes thus “I arrived in Philadelphia this day 23 of April, and had the Honour of receiving your commands of the 9th. Tho we were exceeding desirious of Mr. Adamses assistance in what yet remains to be done in Europe, yet his Letters were so pressing, that the Committee to whom they were referrd could not resist reporting in favour of his Resignation. Congress have not yet considerd that Report, but I think Madam you may rely upon it that leave will be given him, as he requests.” I shall accordingly look for you by the middle of summer, and I beg you would not make it late in the year, as this coast you well know is very dangerous in the fall and winter. Heaven preserve and send you safe to this peacefull cottage once more.
I enclose a list of a few articles in the family way. I have done with any thing more. My last adventure from Holland was most unfortunate. The Length of the passage was such, that the News of peace arrived a few days before; Goods fell and are now sold much below the sterling coast; many are lower than ever I knew them; Some persons are obliged to sell, and I believe the peace, will ruin more merchants and traders than the War. Many solem faces you see in concequence of it. No such rapid fortunes to be acquired now. Taxes heavy, very heavey—trade stagnated, money scarce. Your daughter request by me 18 yd of white Lutestring, as that is a favorite coulour with her, and my Ladyship asks if she may now be permitted to have 10 yd of crimson English damask for a winter gown, and 18 yd of a light brown sattin, Mouse coulour. Mr. Storer has a good fancy and would purchase them if you give orders. 2 peices of good Irish linnen, ah dear Ireland, no linnen like yours—so white so strong &c. France for Cambrick, so I should like a peice as I expect to close my mercantle affairs with this Letter. Holland sends us the best tea, and if you take half a dozen pound of Hyson ditto souchong and congo, it may not be amiss—and a few pounds of spice &c. You will as a housekeeper having many articles which you will bring home—table linnen &c, which will make it unnecessary for me to write for any. I once wrote to you requesting you to send me a set of china for a dining table, but whether you never received the list or thought me extravagant I know not. I have never written for any thing but what has past through your hands. I suppose you have a Quantity by you which when you return you will take with you: those articles have been here so very high that I have never purchased any. Carpets I suppose you have which I wish you not to leave behind.
I shall not make any draught if I can dispose of what articles I have yet remaining. The Board and schooling of our sons runs up, and I have been purchaseing land again, tho not in Virmont. You recollect a Woods at the foot of the hill which belonged to the Estate of Your uncle Adams and fell to the heirs of his Son. This with 4 acers of pasture was sold and I purchased it, as I felt loth it should go to any person who could not pass to it, but through land of yours. The wood upon the land is estimated at 45 cord. It cost me 2 hundred dollors, the whole is 7 acers. If it should so happen that you should be detained abroad longer than you expect you may make me a little remittance by a carefull hand. I shall not need it if I could dispose of what articles I have without giving them away; or even receive a sum which is due to me for some china which I sent for without Bills. I expected when I was requested to send for it, to have had a Bill for the purpose, but instead of this, 20 Livres which were laid out for me, were charged to me a hundred and 10 pr cent, and I paid to the very person 10 dollors and half for only those 20 livres whilst upon the other side of the account stood 60 dollors worth purchased for them and charged at the Sterling coast for which I have never yet received a Livre. This is the Friendship of the World. I shall take care in future, I have Interest due upon loan office certificates to the amount of 90 dollors, but not a farthing can I get, whilst the Cry for taxes is no otherways appeased than by the payment of them. I have a good mind to grow selfish, but I have such an example of disinterestedness and constant Instances of personal sacrifices, family Sacrifices, pecuniary sacrifices that I shall never have resolution enough nor I hope, meaness of spirit enough to take advantage of the unprotected, the widow or the Fatherless.
Adieu company calls. A family society meet here to day. How happy should I bee that you could make one. I would give you a fine Salmon, a pair of roast Brants and a custard, can you dine upon such a Slender number of dishes after having been accustomed to 50 and a hundred. Aya but say you true Friendship, tender affection and mutual Love are to be found there, and that is a feast I meet not with abroad. Come then and join in the Feast of reason and flow of Soul. Come and give happiness to her who know not either solid pleasure or real felicity seperated from you—and who subscribes most tenderly and affectionatly

Portia


My Pappa sets by and desires to be rememberd to you, Uncle Quincy dines here to day, hopes to see you at his House e’er long; Sister Shaw too sends her Love, and you are the subject of all our conversation. Enclosed is a publick paper. You will see you are not forgotten here. The writer is J.Q. Esqr.

